       Case 6:20-cr-06070-CJS-MWP Document 60 Filed 03/19/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK


__________________________________________


UNITED STATES OF AMERICA,



                                                        DECISION and ORDER
-vs-
                                                        20-CR-6070 CJS/MWP

BYRON M. MOODY,

                                   Defendant.

__________________________________________


       This case was referred by text order of the undersigned, entered May 14, 2020, to

Magistrate Judge Marian W. Payson, pursuant to 28 U.S.C. § 636(b)(1)(A)-(B), ECF No.

22. On July, 14, 2020, Defendant filed an omnibus motion, ECF No. 31, seeking inter alia

suppression of various types of evidence, including       tangible evidence, statements,

identification evidence, and telephone recordings. Also included in these suppression

applications are Defendant’s motion to suppress evidence derived from search warrants

directed to Google and T-Mobile; evidence seized from Defendant’s person during a

post-arrest search on September 25, 2019, at 7 Kondolf Street; and post-arrest statements

made by Defendant at the Public Safety Building on that same date. By letters dated

September 29, 2020,      and October 7, 2020, ECF No. 41 and 45 respectively, the

government indicated that it did not intend to utilize any evidence acquired as a result of

the Google and T-Mobile search warrants, nor did it intend to introduce any evidence from

the search of Defendant’s person on September 25, 2019. Then, at the September 15,
      Case 6:20-cr-06070-CJS-MWP Document 60 Filed 03/19/21 Page 2 of 5




2020, court appearance, ECF No. 39, prior to the start of the evidentiary hearing ordered

by Magistrate Judge Payson, the government clarified that it did not intend offer on its

direct case post-arrest statements made by Defendant on September 25, 2019, since it

conceded that such post-arrest statements resulted from “un-Mirandized” custodial

interrogation, ECF No. 47, p. 4, lines 1– 9. Consequently, the tangible evidence remaining

at issue are those items      seized at 7 Kondolf Street in the city of Rochester on

September 25, 2019, pursuant to a state search warrant. In regard to that warrant,

Defendant challenges it on the grounds that it was based upon vague and stale information

insufficient to support probable cause, that it was not sufficiently particular, and that it

improperly authorized a no-knock entry. Moreover, as to that warrant, Defendant maintains

that he is entitled to a Franks Hearing because the affidavit of Investigator Dennis

Gonzalez of the Monroe County District Attorney’s Office, submitted in support of the

warrant, contained false or misleading assertions. Regarding statements, there remain

three sets of statements which Defendant seeks to suppress, all of which were made while

he was inside 7 Kondolf Street during the execution of the search warrant.1 Defendant

bases his motion to suppress statements on the grounds that they were “fruit of the

poisonous tree” and resulted from custodial interrogation in the absence of the requisite

Miranda warnings. With respect to his application to suppress identification evidence,

Defendant seeks to suppress two identification procedures, both involving the display of

a single photograph, on the ground that they were unduly suggestive. As to the recordings

which Defendant seeks to suppress, these consist of recorded telephone calls made from



       1
        The three sets of statements are identified in detail by Magistrate Judge Payson
in her R&R, ECF No. 53, pp. 3–6.

                                       Page 2 of 5
      Case 6:20-cr-06070-CJS-MWP Document 60 Filed 03/19/21 Page 3 of 5




the Monroe County Jail, which Defendant maintains must be suppressed, since the police

lacked probable cause to arrest him.

       On September 15, 2020, Magistrate Judge Payson conducted the previously

mentioned evidentiary hearing, ECF No. 39, concerning the circumstances surrounding

Defendant’s statements. On January 19, 2021, Magistrate Judge Payson filed a Report

and Recommendation (“R&R”), ECF No. 53, recommending the following: that Defendant’s

Defendant’s motion for a Franks hearing and to suppress tangible evidence be denied; that

his motion to suppress statements be denied as to the first and second set of statements

and granted as to the third set of statements; that as to Defendant’s motion to suppress

identification evidence, a non-bifurcated hearing be held near the time of trial; that his

motion to suppress recorded telephone calls be denied; and that his application to

suppress evidence obtained from the Google and T-Mobile search warrants, his application

to suppress evidenced seized from his person on September 25, 2019, and his application

to suppress post arrest statements made at the Public Safety Building, all be denied as

moot. After obtaining    extensions, ECF Nos. 54 and 55, the government filed on

February 12, 2021, timely filed objections to the R&R, ECF No. 57. Likewise, Defendant,

after obtaining extensions, ECF Nos. 54, 55, and 56, filed on February 17, 2021, timely

objections to the R&R, ECF No.58.

       In its filing, the government objects to Magistrate Judge Payson recommendation

that Defendant’s third set of statements be suppressed, disagreeing with her conclusion

that Sergeant Genier’s response to Defendant’s suggestion that officers “call the goons off”

was reasonably likely to produce an incriminating response. In his filing, Defendant objects

to Magistrate Judge Payson recommendation that his motion for a Franks hearing be


                                       Page 3 of 5
      Case 6:20-cr-06070-CJS-MWP Document 60 Filed 03/19/21 Page 4 of 5




denied, objects to her recommendation that his motion to suppress tangible evidence; be

denied, and objects to her recommendation that his motion to suppress his first and

second st of statements be denied.

       Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo determination

of those portions of the R&R to which objections have been made. Th Court has now

conducted such de novo review of the R&R, including a review of the transcript of the

evidentiary hearing held on September 15, 2020, ECF No. 47, as well as consideration

of Exhibits # 1 and 2 (photographs), Exhibit # 3 (an interview form), and Exhibit # 4 (a body

cam video), all of which were received into evidence. The Court has also considered the

objections of the government to the R&R, ECF No. 57, and the objections of Defendant

to the R&R, ECF No. 58. Upon de novo review, the Court accepts the proposed findings

and recommendations of Magistrate Judge Payson.

       Accordingly, for the reasons set forth in Magistrate Judge Payson’s R&R, ECF

No. 53, Defendant’s motion for a Franks hearing is denied; his motion to suppress

tangible evidence is denied; his motion to suppress the first set of statements is denied;

his motion to suppress the second set of statements is denied2; his motion to suppress

the third set of statements is granted; the Court reserves on his motion to suppress

identification evidence, pending a non-bifurcated hearing be held near the time of trial;


       2
        Of course, even though the Court has determined that Defendant’s first and second set
of statements did not violate Miranda, their admission at trial must comport with Fed. R. Evid.
401 (Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it
would be without the evidence; and (b) the fact is of consequence in determining the action.)
and with Fed. R. Evid. 403 (The court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.


                                          Page 4 of 5
     Case 6:20-cr-06070-CJS-MWP Document 60 Filed 03/19/21 Page 5 of 5




his motion to suppress recorded telephone calls is denied; his m otion to suppress

evidence obtained from, the Google search warrant is denied as moot; his motion to

suppress evidence obtained from, the T-Mobile search warrant is denied as moot his

motion to suppress evidenced seized from his person on September 25, 2019 is denied

as moot; and his motion to suppress post- arrest statements made at the Public Safety

Building is denied as moot.

IT IS SO ORDERED.

Dated:       Rochester, New York
             March 19, 2021,

                              ENTER:


                                               /s/ Charles J. Siragusa
                                               CHARLES J. SIRAGUSA
                                               United States District Judge




                                       Page 5 of 5
